DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 14 is allowed.
The examiner’s statement of reasons for allowance were stated previously in the 2/23/2021 Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2002/0163680 to Zabka (hereinafter Zabka).
Regarding claim 1, Zabka teaches a system (Figs. 10-11) for making a holographic medium (recording medium 451, Figs. 10-11) for use in generating light patterns for eye tracking (directed to intended use of the holographic medium and does not distinguish the structure of the medium), the system including: a light source (laser 13, [0065]) configured to provide light (Figs. 10-11; [0065]); a beam splitter (splitter 19, [0065]) configured to separate the light into a first portion of the light (beam to fibers 181n, Fig. 11) and a second portion of the light (beam to fibers 71-73, Fig. 10) that is spatially separated from the first portion of the light; a first set of optical elements (shutters 185n-- and lenses 186n. Fig. 11; [0065]) configured to transmit the first portion of the light for providing a first wide-field beam (beams 21n, Fig. 11) onto an optically recordable medium; and a plurality of optical fibers (fibers 71, 73, 75, Fig. 10) configured to receive the second portion of the light and project a plurality of separate light patterns (beams 23n, Fig. 10) onto the optically recordable medium for forming the holographic medium (Figs. 10-11; [0065]), wherein the plurality of separate light patterns includes a first light pattern having a first projection area on the optically recordable medium (spot of beam 231, Fig. 10) and a second light pattern having a second projection area on the optically recordable medium (spot of beam 232. Fig. 10), and the first projection area is separated from the second projection area (Fig. 10-11).
The broadest reasonable interpretation of the phrase “wide-field beam” relies upon a relative degree of width that is not specified in the claim.  As there is a one-to-one n and 23n, the beams 23n --are interpreted to be of a “wide-field” in comparison to a different ration of spot sizes and narrower 23n beams.
Regarding claim 2, Zabka teaches the light provided by the light source is coherent light (laser 13, [0065]).
Regarding claim 3, Zabka teaches each optical fiber of the plurality of optical fibers includes a first optical fiber end optically coupled with the light source (ends of fibers 71, 73, 75; [0065]) and a second optical fiber end (output ends 81, 83, 85 of fibers 71, 73, 75, Fig. 10) opposite to the first optical fiber end, configured to provide a respective light pattern of the plurality of separate light patterns (Fig. 10-11; [0065]).
Regarding claim 6, Zabka teaches respective second fiber ends of the plurality of optical fibers are positioned adjacent to the optically recordable medium (Figs. 10-11).
Regarding claim 7, Zabka teaches the plurality of optical fibers includes a first optical fiber configured to project a first light pattern of the plurality of separate light patterns onto the optically recordable medium at a first angle (Figs. 10-11), and a second optical fiber configured to project a second light pattern of the plurality of separate light patterns onto the optically recordable medium at a second angle that is distinct from the first angle (Figs. 10-11).
Regarding claim 8, Zabka teaches the plurality of optical fibers is coupled with a plurality of lenses (lenses 165, Fig. 10).  
Regarding claim 11, Zabka teaches the plurality of optical fibers is coupled with a condenser lens for redirecting light from a respective optical fiber of the plurality of optical fibers (lenses 165, Fig. 10).  
Regarding claim 13, Zabka teaches a plurality of attenuators (shutters 153, Fig. 10) optically coupled with the plurality of optical fibers and configured to attenuate intensity of light provided by respective optical fibers of the plurality of optical fibers (Fig. 10).
Regarding claim 15, Zabka teaches a method (Fig. 10-11) for making a holographic medium (recording medium 45, Fig. 10-11) for use in generating light patterns for eye tracking n, Fig. 10) and a second portion of the light (beams 23n, Fig. 11) that is spatially separated from the first portion of the light; transmitting the first portion of the light through a first set of optical elements (shutters 185n-- and lenses 186n. Fig. 11; [0065]) to provide a first wide-field beam (beam 21n, Fig. 10); transmitting the second portion of the light through a plurality of optical fibers (fibers 71, 73, 75, Fig. 10) to provide a plurality of separate light patterns; and concurrently projecting the first wide-field beam and the plurality of separate light patterns onto an optically recordable medium to form the holographic medium (Figs. 10-11, wherein the plurality of separate light patterns includes a first light pattern having a first projection area on the optically recordable medium (spot of beam 231, Fig. 10) and a second light pattern having a second projection area on the optically recordable medium (spot of beam 232. Fig. 10), and the first projection area is separated from the second projection area (Fig. 10-11).
The broadest reasonable interpretation of the phrase “wide-field beam” relies upon a relative degree of width that is not specified in the claim.  As there is a one-to-one correspondence between the beams 21-n and 23n, the beams 23n --are interpreted to be of a “wide-field” in comparison to a different ration of spot sizes and narrower 23n beams.
Regarding claim 16, Zabka teaches focusing, with a plurality of lenses coupled with the plurality of optical fibers, the plurality of separate light patterns onto a focal plane that is adjacent to the optically recordable medium (via lenses 165, Fig. 10).  
Regarding claim 18, Zabka teaches focusing, with a condenser lens (a lens 165, Fig. 10) coupled with the plurality of optical fibers, the plurality of separate light patterns onto a focal plane that is adjacent to the optically recordable medium  (via lenses 165, Fig. 10).  The Figure 10 embodiment is disclosed as “additional” though the embodiment shares structural elements analogously anticipating the independent claim 1 as well.
Regarding claim 19, Zabka teaches projecting, with a first optical fiber of the plurality of optical fibers, a first light pattern of the plurality of separate light patterns onto the optically recordable medium at a first angle, and projecting, with a second optical fiber of the plurality of optical fibers, a second light pattern of the plurality of separate light patterns onto the optically recordable medium at a second angle that is distinct from the first angle (Fig. 10-11).
Regarding claim 19, Zabka teaches a holographic medium (medium 45, Fig. 10-11) made by the method of claim 15 for use in generating light patterns for eye tracking (directed to intended use of the holographic medium and does not distinguish the structure of the medium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zabka as applied to claims 3, and further in view of US Pat. 5,548,418 to Gaynor et al. (hereinafter Gaynor).
Regarding claim 4, Zabka discloses the claimed invention as cited above though does not explicitly disclose respective second optical fiber ends of the plurality of optical fibers are arranged in a circular configuration.
 discloses respective second optical fiber ends of the plurality of optical fibers are arranged in a circular configuration (" four fiber ends are positioned in a common plane on the four corners of a square”).  Four corners of a square are necessarily portions of an arbitrary circular configuration in that a circlular shape may be chosen such that all four corners of a square are included. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange fibers in a circular configuration as taught by Gaynor with the system as disclosed by Zabka.  The motivation would have been to form interference planes throughout the recording volume defined by their intersection and providing an infinite depth of field (col. 8, ln. 47-col. 9, ln. 3).
Regarding claim 5, Zabka discloses the claimed invention as cited above though does not explicitly disclose respective second optical fiber ends of the plurality of optical fibers are arranged in a rectangular configuration.
Gaynor discloses respective second optical fiber ends of the plurality of optical fibers are arranged in a rectangular configuration (" four fiber ends are positioned in a common plane on the four corners of a square”).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange fibers in a rectangular configuration as taught by Gaynor with the system as disclosed by Zabka.  The motivation would have been to form interference planes throughout the recording volume defined by their intersection and providing an infinite depth of field (col. 8, ln. 47-col. 9, ln. 3).

Claims 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zabka as applied to claims 8 and 16, and further in view of US Pat. 6,366,369 to Ichikawa et al. (hereinafter Ichikawa).
Regarding claims 9 and 17, Zabka discloses a lens array (Fig. 11) structured to receive diverging light from a microscopic optical fiber end.  While Zabka does not disclose a particular dimensionality of the lenses, the spatial extent of the optical system array would be a critical constraint on the sizing of lenses.  A person having ordinary skill in the art would recognize that the use of microlenses in optical fiber systems would be an obvious feature of the Zabka feature in order to spatially correspond to narrow beams exiting the narrow waveguides.
Ichikawa discloses the claimed invention as cited above though does not explicitly disclose the plurality of lenses is arranged in a microlens array (col. 5, ll. 44-59).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange provide the spaced microlens arrangement as taught by Ichikawa with the system as disclosed by Zabka.  The motivation would have been to reduce reflections from the holographic medium interface and cause unwanted interference effects (col. 8, ln. 53-col. 9, ln. 27).
Regarding claim 10, Zabka discloses each lens of the plurality of lenses is configured to focus a respective light pattern of the plurality of separate light patterns on a reference focal plane (Fig. 10).
Zabka discloses the claimed invention as cited above though does not explicitly disclose the reference focal plane located between the optically recordable medium and a reference pupil.
Ichikawa discloses the reference focal plane located between the optically recordable medium and a reference pupil (Fig. 6; col. 8, ln. 53-col. 9, ln. 27).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange provide the spaced projection arrangement as taught by Ichikawa with the system as disclosed by Zabka.  The motivation would have been to reduce reflections from the holographic medium interface and cause unwanted interference effects (col. 8, ln. 53-col. 9, ln. 27).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zabka as applied to claims 8 and 16, and further in view of US Pat. 3,560,072 to Silverman et al. (hereinafter Silverman).
Regarding claim 21, Zabka discloses the claimed invention as cited above though does not explicitly disclose: the first set of optical elements are positioned relative to the plurality of optical fibers so that the first wife-field beam overlaps with the first light pattern and the second light pattern on the optically recordable medium.
 Silverman discloses the first set of optical elements are positioned relative to the plurality of optical fibers so that the first wife-field beam (object beam from object 26, Fig. 7) overlaps with the first light pattern (from fiber 105a along axis 107a, Fig. 7) and the second light pattern (from fiber 105b along axis 107b, Fig. 7) on the optically recordable medium (Fig. 7; col. 5-6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a wide-field beam overlapping with the spots from fiber beams as taught by Silverman with the system as disclosed by Zabka.  The motivation would have been to create a composite hologram capable of displaying frames of a moving object (col. 5-6).


Response to Arguments
Applicant’s arguments with respect to claim 1 and dependents thereof have been considered but are moot because the new ground of rejection does not rely on the embodiment of Zabka applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872